Citation Nr: 1738770	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.
	

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and G.H.




ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 until January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.    

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

By way of background this claim was remanded in July 2015 to provide the Veteran a hearing as requested in the June 2010 VA Form 9 date stamped September 2010.  The Veteran subsequently testified on September 2015 before a Veterans Law Judge who is no longer with the Board.  Although given the opportunity to request another hearing, the Veteran declined to do so.  A transcript of the hearing is associated with the electronic claims file.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  





FINDINGS OF FACT

1.  By a September 2005 rating decision, the RO denied the Veteran's claim for service connection for right shoulder rotator cuff disorder; he was advised of the RO's decision, and his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material received within one year.

3.  The evidence associated with the claim filed subsequent to the September 2005 rating decision is not cumulative and redundant of evidence previously of record.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the claim of service connection for right shoulder rotator cuff disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA must provide notice and assistance with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision as to the issue of reopening herein, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  That stated, the reopened service connection claim does require further development, and it is addressed in the remand section below. 
II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether new and material evidence has been submitted.

Here, the RO last denied service connection for right shoulder rotator cuff disorder in September 2005.  The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence as to that issue within the applicable one year period.  Therefore, the September 2005 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in September 2005 consisted of the Veteran's service treatment records and private treatment records.  The evidence of record at the time failed to show a current diagnosis of right shoulder rotator cuff disorder.  Evidence received since the rating decision includes additional statements from the Veteran, VA and private treatment records, lay statements, and VA examination reports from November 2008 and December 2014.  Of particular note is the November 2008 VA examination noting right rotator cuff syndrome as an accepted condition and the December 2014 VA examination noting a diagnosis of right shoulder status post surgery for impingement and rotator cuff strain.

The evidence provided by the Veteran is new as it was not previously of record and material as it related to a previously unestablished fact. Therefore, reopening of the claim for service connection for right shoulder rotator cuff disorder is warranted.


ORDER

The application to reopen the claim for service connection for a right shoulder disability is granted.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  In this regard, in compliance with the November 2014 examination request letter, a VA examination was scheduled in order to assess the etiology of the Veteran's shoulder disability.  The December 2014 examiner opined against a relationship between the shoulder disability and the Veteran's period of service, indicating that the current condition was incurred sixteen years after separation from the military and is unrelated to the shoulder contusion sustained while on active duty.  

However, in reviewing the medical examiner's findings, the medical examiner referenced a November 2008 history note that itself referenced a December 1994 work injury to the right shoulder, occurring nearly two years after the Veteran concluded his service.  It is unclear as to how the examiner determined that the Veteran's current condition was incurred sixteen years after separation from the military, when the Veteran purportedly had a right shoulder injury two years after service, with subsequent shoulder surgery in 1996, 1997, 1998, and 2000.  The Board believes a new exam is needed to determine whether the current right shoulder disability had its onset in or is otherwise related to his active duty service.
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA 
examination to determine whether the current right shoulder disability had its onset in or is otherwise related to his active duty service.  Please note-the Veteran has specifically requested that he be evaluated by an orthopedic physician.  The AOJ should attempt to accommodate this request.  If an orthopedic physician is unavailable, this should be documented in the record, and the examination should be performed by another qualified practitioner with appropriate expertise.

      The examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability had its onset in, or is otherwise related to his period of active duty service, to specifically include the August 19, 1992 incident when a Humvee ran over the Veteran, as well as prior in-service injuries to the right arm on March 23, 1989 and August 27, 1990.  The examiner should consider and comment upon the Veteran's assertion that he has had problems with his shoulder since service, and that his 1994 work injury was a re-injury of his right shoulder.

A detailed rationale for the opinion must be provided. 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


